            Case 5:14-cr-40073-DDC Document 60 Filed 09/01/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                Plaintiff,

v.                                                            Case No. 14-40073-01-DDC

MATTHEW DEAN HEWITT (01),

            Defendant.
____________________________________


                                MEMORANDUM AND ORDER

       Defendant filed a motion (Doc. 58) asking the court to maximize his potential future stay

at a residential reentry center (RRC) near Wichita, Kansas. The court entered an Order directing

that the United States file a Response by July 7, 2021. See Doc. 59. The government never

responded. For reasons explained below the court concludes it lacks authority to grant the relief

Mr. Hewitt seeks.

       I.       Legal Standard

       “Section 3621(b) provides that the BOP has the authority to designate where an inmate

will be imprisoned and to direct his or her transfer to another facility, including RRCs and

CCCs.” Garza v. Davis, 596 F.3d 1198, 1201 (10th Cir. 2010) (citing 18 U.S.C. § 3621(b)).

“By statute, the Bureau of Prisons (BOP) is directed to transfer prisoners to a [RRC] as they

approach the end of their sentences in an effort to better prepare the inmates for reentry into the

community.” United States v. Gonzalez, No. CR 18-1255 RB, 2020 WL 4201856, at *1 (D.N.M.

July 22, 2020). The Second Chance Act provides:

       The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a
       prisoner serving a term of imprisonment spends a portion of the final months of that
         Case 5:14-cr-40073-DDC Document 60 Filed 09/01/21 Page 2 of 5




       term (not to exceed 12 months), under conditions that will afford that prisoner a
       reasonable opportunity to adjust and prepare for the reentry of that prisoner into the
       community. Such conditions may include a community correctional facility.

18 U.S.C. § 3624(c)(1).

       The BOP Director’s “duty to comply with 18 U.S.C. § 3624(c)(1) exists independently of

any specific court recommendation or order.” United States v. Johnson, No. 11-10204-01-JTM,

2019 WL 2501868, at *1 (D. Kan. June 17, 2019) (citing 18 U.S.C. § 3624(c)(6)). And a

“district court may not encroach upon the BOP’s authority to decide where the prisoner may be

confined during the pre-release period.” Gonzalez, 2020 WL 4201856, at *2

(first citing Prows v. Fed. Bureau of Prisons, 981 F.2d 466, 469–70 (10th Cir. 1992) cert. denied

510 U.S. 830 (1993); then citing United States v. Laughlin, 933 F.2d 786, 789 (9th Cir. 1991)).

       II.     Discussion

       Mr. Hewitt is serving a 110 month sentence of imprisonment for violating 18 U.S.C. §

922(g). His projected release date is March 8, 2023. Matthew Dean Hewitt, Reg. No. 25047-

031, https://www.bop.gov/inmateloc/ (last visited Sept. 1, 2021). He now asks the court to

recommend that BOP send him to the RRC in Wichita, Kansas. Doc. 58 at 3. He explains that

his request stems, in short, from his desire to maximize his “chance of a successful return to

society.” Id. at 2. The court commends Mr. Hewitt’s focus on improving his circumstances and

putting himself in the best environment to succeed. But his motion asks for relief that the court

lacks authority to provide. This is so for several independent reasons.

       First, the court generally lacks power over RRC placement decisions. A “district court

may not encroach upon the BOP’s authority to decide where the prisoner may be confined during

the pre-release period.” Gonzalez, 2020 WL 4201856, at *2; see also Akina v. United States, No.

16-CR-2009 KWR, 2020 WL 6342776, at *2 (D.N.M. Oct. 29, 2020) (surveying cases). Mr.



                                                 2
          Case 5:14-cr-40073-DDC Document 60 Filed 09/01/21 Page 3 of 5




Hewitt thus must deliver his requests about duration or location in an RRC stay to the BOP, not

the court. See id. (denying defendant’s Motion for Judicial Recommendation asking district

court to recommend to BOP a twelve-month RRC placement).

       Second, Mr. Hewitt identifies no procedural vehicle that properly can convey his request.

It is his burden to show that this matter falls within the court’s jurisdiction. Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see also United States v. James, 728 F.

App’x 818, 822–23 (10th Cir. 2018); United States v. Asakevich, 810 F.3d 418, 421 (6th Cir.

2016) (Sutton, J.) (affirming district court’s dismissal of post-conviction motion where, among

other reasons for lack of jurisdiction, defendant “fails to identify any statute that would empower

the district court to act”). He hasn’t shouldered this burden.

       Third, even if the court liberally construed Mr. Hewitt’s motion as one under 28 U.S.C. §

2241, the court still would lack subject matter jurisdiction because he’s filed it in the wrong

court. Some courts have entertained motions under 28 U.S.C. § 2241 challenging BOP’s pre-

release RRC or CCC placement decisions. See Lee v. Eng., No. 19-3029-JWL, 2019 WL

3891147, at *10 (D. Kan. Aug. 19, 2019) (surveying cases), reconsideration denied, No. 19-

3029-JWL, 2019 WL 12074075 (D. Kan. Sept. 4, 2019), and aff’d sub nom. Jones v. Eng., 817

F. App’x 580 (10th Cir. 2020). The court might liberally construe the pending pro se motion as

one proceeding under 28 U.S.C. § 2241. But this court would lack subject matter jurisdiction to

hear Mr. Hewitt’s § 2241 motion because only the court in the judicial district of confinement

enjoys that jurisdiction. Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004). Mr. Hewitt is confined

in Pennsylvania.

       Finally, even if he had a procedural vehicle to bring it, Mr. Hewitt’s request suffers from

a standing defect based on ripeness. A BOP memorandum instructs staff “to review inmates for



                                                  3
          Case 5:14-cr-40073-DDC Document 60 Filed 09/01/21 Page 4 of 5




pre-release placements at an earlier time, e.g., seventeen to nineteen months before their

projected release dates, and to consider pre-release inmates on an individual basis using the five

factors from 18 U.S.C. § 3621(b).” Garza, 596 F.3d at 1202–03. Mr. Hewitt’s projected release

date is still some 18 months away, so that review period has not expired yet. And, Mr. Hewitt

does not assert that the BOP has made a final decision about his RRC placement. Whether Mr.

Hewitt will sustain any injury is not yet known because this matter involves uncertain future

events. Thus, Mr. Hewitt’s claim is not ripe. See Jones v. Eng., 817 F. App’x 580, 584 (10th

Cir. 2020) (agreeing with district court’s dismissal of defendant’s claim for prerelease

consideration under 18 U.S.C. § 3624(c) as not ripe for adjudication where defendant’s projected

release date was more than seventeen to nineteen months away and BOP staff were not required

to review his request). Since the claim is not ripe, Article III standing is absent, and the court

thus lacks subject matter jurisdiction.

       III.    Conclusion

       As recited above, multiple independent reasons lead the court to conclude that it lacks

subject matter jurisdiction over Mr. Hewitt’s motion. It thus must dismiss it accordingly.

       In closing, the court notes that Mr. Hewitt asserts that he has served more than eight years

of his nine year plus sentence. He has held employment and also reports that he “actively

programmed” during his time in custody. Doc. 58 at 2. Mr. Hewitt also recites that he has

completed a drug treatment course and “multiple cognitive courses.” Id. Mr. Hewitt shares his

plans to use these skills to pursue, when released, a career as a substance abuse counselor. The

court commends Mr. Hewitt for completing these programs. Commendable as they are, they

provide no basis for the judicial intervention he seeks. The court encourages Mr. Hewitt to

express his wishes to his BOP case manager.



                                                  4
          Case 5:14-cr-40073-DDC Document 60 Filed 09/01/21 Page 5 of 5




       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Hewitt’s motion is

dismissed for lack of subject matter jurisdiction without prejudice to filing in the proper court a

motion under 28 U.S.C. § 2241.

       IT IS SO ORDERED.

       Dated this 1st day of September, 2021, at Kansas City, Kansas.



                                                      s/ Daniel D. Crabtree______
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 5
